Exhibit 10.2
WAIVER BY SENIOR EXECUTIVE OFFICER
In consideration for the benefits I will receive as a result of BancTrust
Financial Group, Inc.’s participation the United States Department of the
Treasury’s TARP Capital Purchase Program, I hereby voluntarily waive any claim
against the United States or my employer or its affiliates for any changes to my
compensation or benefits that are required to comply with the regulation issued
by the Department of the Treasury as published in the Federal Register on
October 20, 2008.
I acknowledge that this regulation may require modification of the compensation,
bonus, incentive and other benefit plan, arrangements, policies and agreements
(including so-called “golden parachute” agreements) that I have with my employer
or in which I participate as they relate to the period the United States holds
any equity or debt securities of BancTrust Financial Group, Inc. acquired
through the TARP Capital Purchase Program.
This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulation, including without limitation a claim for any compensation or other
payments I would otherwise received, any challenge to the process by which this
regulation was adopted and any tort or constitutional claim about the effect of
these regulations on my employment relationship.
Dated: December 19, 2008

         
 
       
 
       
 
  [Name]    
 
  [Title]    
 
  BancTrust Financial Group, Inc.    

 